Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 16, 2021

The Court of Appeals hereby passes the following order:

A21A1473. MITCHELL L. BRYANT et al. v. WILLENE JAMES.

      In this breach of contract case, plaintiff Willene James appealed to the superior
court after the magistrate court entered judgment in favor of defendants Mitchell
Bryant and Danita Bryant. The superior court entered judgment in favor of the
plaintiff in the amount of $4,714, and the defendants filed this direct appeal. We lack
jurisdiction.
      In order to obtain appellate review of the superior court’s judgment, the
plaintiffs were required to comply with the discretionary appeal procedure. Appeals
from decisions of the superior courts reviewing decisions of lower courts by certiorari
or de novo proceedings must be by application for discretionary appeal. See OCGA
§ 5-6-35 (a) (1); Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003).
Appeals of all actions for damages in which the judgment is $10,000.00 or less must
also be by application for discretionary appeal. See OCGA § 5-6-35 (a) (6); Jennings
v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998). Because the plaintiffs did not
follow the proper procedure for obtaining appellate review in this case, we lack
jurisdiction, and this appeal is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/16/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.